DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.        Claims 1 and 3-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A light-emitting device, comprising: a flexible carrier having a continuous common surface; a light-emitting unit set on the flexible carrier; a plurality of segmentations formed within the flexible carrier; and a connecting wire set on the flexible carrier, wherein the flexible carrier has a plurality of non-coplanar blocks after being extended, and wherein the flexible carrier after being extended has a length larger than that of the flexible carrier before being extended, wherein the flexible carrier comprises a first sub-carrier and a second sub-carrier respectively formed at two sides of one of the plurality of segmentations, and wherein the flexible carrier, after being extended, has a gap formed between the first sub- carrier and the second sub-carrier” as recited claim 1, “A device, comprising: a main body; and a light-emitting device set within the main body, including: a flexible carrier having a continuous common surface; a light-emitting unit set on the 
            Claims 3-17 and 19-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 18.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848